DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

2.	Applicant’s arguments, see page 9, lines 12-27, filed 31 August 2022, with respect to the 35 USC 102 and 103 rejections of claims 1, 2, 6, 11, 12, 16 and 17 have been fully considered and are persuasive.  The 35 USC 102 and 103 rejections of claims 1, 2, 6, 11, 12, 16 and 17 have been withdrawn since the allowable subject matter of cancelled claim 3 has been incorporated into independent claims 1 and 16 and claim 6 has been rewritten in independent form with the allowable subject matter of cancelled claim 7. New claims 18-25 are likewise allowable since they depend from an allowable claim or recite the allowable subject matter of cancelled claim 7.

Allowable Subject Matter

3.	Claims 1, 2, 4-6 and 8-25 are allowed.

Conclusion

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157. The examiner can normally be reached Mon-Fri 7:00AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
September 8, 2022